Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Samuel G. Bailey appeals the district court’s order denying his copyright complaint against Black Entertainment Television, Inc. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bailey v. Black Entm’t Television, Inc., No. 3:009-cv-00787-JRS, 2010 WL 1780403 (E.D.Va. May 3, 2010). We dispense with oral argument because the facts and legal contentions are- adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.